Citation Nr: 1742347	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-44 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether knew and material evidence has been submitted to reopen a claim for service connection for mental disorder (claimed as anger and nervous condition). 

2.  Entitlement to service connection for mental disorder (claimed as anger and nervous condition).

3.  Entitlement to an initial rating for residuals of trauma to the right hand in excess of 10 percent effective May 29, 2012. 

4.  Entitlement to an initial rating for residuals of trauma to the left hand in excess of 10 percent effective May 29, 2012. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and helicobacter pylori (claimed as a stomach condition). 

6.  Entitlement to service connection for left shoulder disability.  

7.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	San Juan, the Commonwealth of Puerto Rico


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to May 1999, and from February 2003 to January 2004.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In a July 2008 decision, the RO denied service connection for a mental disorder; the Veteran did not timely initiate an appeal of that decision within one year of notification, or present new and material evidence; since that time, new and material evidence has been presented.

2.  The Veteran's mental disorder did not have onset during active service and was not caused by active service

3.  The available record does not show more than mild right median nerve impairment. 

4.  The available record does not show more than mild left median nerve impairment. 

5.  A left shoulder disability did not have onset in active service, and is not otherwise related to active service.  

6.  A stomach disability did not have onset in active service, and is not otherwise related to active service. 

7.  A back disability neither began during nor was otherwise caused by the Veteran's military service  


CONCLUSIONS OF LAW

1.  The July 2008 RO decision that denied service connection for a mental disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §20.1103 (2008).  

2.  The criteria for reopening a claim of entitlement to service connection for a mental disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

3.  Criteria for service connection for a mental disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  The criteria for an evaluation in excess of 10 percent for residuals of trauma to the right hand have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.124a, Diagnostic Code (DC) 8515 (2016).

5.  The criteria for an evaluation in excess of 10 percent for residuals of trauma to the left hand have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.124a, Diagnostic Code (DC) 8515 (2016).

6.  The criteria for service connection for a stomach disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

A VA examination was not provided, and not required, with regard to a stomach disability.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to a stomach disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to a stomach disability.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision,

The Veteran was also provided with several VA examinations and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Reopening Mental Disorder Claim

Prior to the filing of the current claim of entitlement to service connection for a mental health disorder, the AOJ previously denied a claim of service connection for mental health disability in July 2008.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §20.1100.  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103.  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200 (2008).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201.  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c). 

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC.  38 U.S.C.A. § 7105 (d); 38 C.F.R. § 19.30.  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1); 38 C.F.R. § 20.302 (b).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200.  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32.  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The AOJ first denied service connection in a July 2008 decision because the evidence did not show the Veteran to have a mental health disability with nexus to service.  No relevant evidence was received within one year of that decision and the Veteran did not appeal the decision to the Board.  Thus, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  

Relevant evidence submitted since the July 2008 decision includes a VA examination afforded in April 2014 and medical opinion and diagnosis for substance abuse mood disorder.  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for mental disorder is warranted.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   

A.  Mental Disorder

A January 2003 pre-deployment health assessment shows the Veteran reported that he was in good health.  A December 2003 post-deployment health assessment shows the Veteran marked "yes" indicating that he was feeling depressed and hopeless.  The clinician noted that the Veteran was having "family issues" and he declined a consult to behavioral health.  He was given a normal clinical evaluation for all systems.

On December 31, 2003, the Veteran reported experiencing psychiatric symptomatology since returning from Iraq earlier in the month.  He reported trouble sleeping and loss of energy.  The provisional diagnosis was depressive disorder vs. nicotine dependence.  Of note, the Veteran denied illicit drug use at this appointment, although the evidence of record would suggest otherwise.

VA treatment records show the Veteran was diagnosed with cannabis abuse and alcohol abuse by history.  A VA treatment record shows that following evaluation a psychiatrist concluded that the Veteran did not meet the criteria for depression.  However, VA treatment records note a history of depression and show that he is prescribed medication sertraline to treat depression.

The Veteran presented for treatment in June 2004 with VA psychiatry.  It was noted that he had no previous psychiatric treatment, but was experiencing depressive symptomatology and visual hallucinations.  It was noted that he had no prior past psychiatric history until the previous New Year's Eve, when he had a psychotic episode, which the medical professional suggested was probably secondary to alcohol and drugs, noting that a toxicology screen was positive for methadone and the Veteran had alcohol on his breath.  It was noted that the Veteran was also having depressive syndrome surrounding the failure of his marriage.

Nevertheless, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person.  38 C.F.R. § 3.301.

Here, while the Veteran clearly experienced some psychiatric problems while on active duty, they were thought at the time to be the result of his substance abuse, which would preclude service connection from being granted.

Nevertheless, a VA examination was sought to investigate the merits of the Veteran's claim.  Following interview, examination and claims file review, an April 2014 VA examiner diagnosed substance induced mood disorder and opined that the diagnosed condition was not related to, or aggravated by military service.  Noting the Veteran's reports of marijuana use since the age of 13, during service on a weekly basis, as well as the medical history documenting alcohol and cannabis abuse diagnosis the examiner concluded "Mental condition since early childhood of substance induced mental disorder."  

The examiner concluded that the Veteran's symptoms did not meet any other mental disorder.  The April 2014 VA examiner's opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a mental disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

As the evidence stands, the VA examiner's opinion has not been challenged or undermined in any way.  The examiner was aware of the Veteran's psychiatric treatment both during and after service, but clearly explained why service connection was not warranted.  This evidence is persuasive.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

B.  Stomach Disability 

Service treatment records are devoid of complaints, treatment, or diagnosis of a stomach disability.

Post-service VA treatment records show complaints of upset stomach and a diagnosis of gastroesophageal reflux disease treated with medication.  An April 2014 VA treatment shows a diagnosis of helicobacter pylori. 

Although the Veteran's VA medical records show current diagnosis and treatment for stomach conditions, there is no persuasive evidence even suggesting a link between the Veteran's current disability and his military service.  The VA treatment records do not discuss his period of military service in any way.  

While the Veteran has suggested his stomach condition is the result of his military service by virtue of filing his claim, he has not provided any specific details that would explain what symptoms he had in service that would suggest the onset of a chronic stomach disability.  Likewise, the claims file is void of any medical evidence even suggesting that the Veteran has a stomach condition as a result of his military service. 

As such, the criteria for service connection for a stomach condition have not been met, and the Veteran's claim is denied.

C.  Left Shoulder Disability

The Veteran has been diagnosed with degenerative changes of the superior humeral head cartilage with focal osteochondral lesion associated with a large subchondral degenerative cyst of the left shoulder.  Thus, the dispositive issue in this case is whether the left shoulder condition either began during or was otherwise caused by his military service.  In this case, the Board finds that the weight of evidence is against such a finding.  

Service treatment records are devoid of complaints, treatment, or diagnosis of a left shoulder disability.

Pertinent, post-service medical records include VA treatment records show the Veteran presented with complaints of left shoulder pain.  In July 2007, the Veteran presented with complaints of left arm cramps and chest wall discomfort/shoulder pain.  However, x-rays showed a normal left shoulder.

In July 2011, the Veteran sought treatment at a VA Emergency Room.  

In September 2011, the Veteran reported shoulder pain since the 2003-05 range.  However, he also sought treatment after a worsening of left shoulder pain after playing with his son and doing a jerking movement. This onset was noted again in an April 2014 treatment record.

A May 2012 MRI of the left shoulder identified degenerative changes of the superior humeral head cartilage with focal osteochondral lesion associated with a large subchondral degenerative cyst of the left shoulder.  In August 2012 the Veteran underwent surgery to remove a lesion from his left shoulder.

Although the Veteran's VA medical records show current diagnosis and treatment for left shoulder condition, there is no persuasive evidence linking onset of the Veteran's current disability to service.  The closest evidence of a link is a treatment record in which the Veteran dates the onset of his shoulder disability to 2003-2005 range, but there is no explanation as to what the onset was.  Moreover, the time period includes both active service and non-service periods.  As such, the statement alone does not support service connection.  

D.  Back disability 

The Veteran is seeking service connection for a back disability.  Service treatment record dated December 19, 2003 show complaints of back pain.  However, no back disability was found on physical examination.

VA treatment records show complaints of low back pain since August 2010. A December 2010 treatment record shows that the Veteran reported experiencing low back pain since 2008.  A September 2011 treatment records noted a history of low back pain and left shoulder condition comes due to worsening pain after playing with his son and doing a jerking movement.
Given the back complaint in service, the Veteran was provided with a VA examination in April 2014.  The examiner diagnosed lumbar degenerative disc disease, but opined that it was less likely than not that such a disability was either incurred in or caused by the Veteran's military service.  The examiner noted that military and private medical records were silent for condition claimed, and the disability did not appear for years after.  Having reviewed the record, the examiner found no basis for linking the degenerative disc disease to the Veteran's service.

This medical opinion has not been undermined or questioned, and it constitutes the most probative evidence of record.  The Veteran was not diagnosed with a chronic back disability in service or within a year of service.  Likewise continuity of symptomatology has not been established, as there was no record of back complaints for a number of years after service, at which time the complaints were attributed to intercurrent causes such as mowing the lawn.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a chronic back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly, the evidence of record is against service connection and the Veteran's claim is denied.

IV.  Conclusion

The Board acknowledges the Veteran's April 2011 and May 2012 applications for entitlement to benefits for a left shoulder and stomach disabilities.  Here, the Veteran implies that his left shoulder and stomach disabilities are due to in-service incurrence, but there is no other statement of record indicating a specific event or injury.  The lay evidence submitted by the Veteran is not specific and does not address an in-service event related to injury in service.  Concerning the claim for mental disorder, according to the December 2003 post-deployment health assessment, the Veteran endorsed feeling depressed and hopeless as a result of family problems.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In assessing the Veteran's credibility regarding his claims for left shoulder disability and stomach disability, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of left shoulder disability was a MRI in May 2012, approximately eight years following service separation.  Concerning the stomach disability, the first evidence of diagnosis was on VA examination in May 2012.  These diagnoses appear nearly eight years following service discharge.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).

In this regard, the Board is not rejecting the Veteran's reports of symptoms whether continuous or otherwise, related to mental disorder, left shoulder, or stomach disability during or since service; instead, this determination is based on comparison of the Veteran's reports for his claims with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the report of medical history and assessments completed during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this regard, the service treatment records include a November 2003 post-deployment health assessment, which shows the Veteran marked "yes" indicating that during deployment and currently having swollen, stiff, or painful joints, back pain, and muscle aches.  However, he was given a normal clinical evaluation for all systems.  

Service treatment records also include annual medical certificates dated in December 1999 and October 2000, which show the Veteran answered "no" to having any current medical problems. 

An October 2002 report of medical history for National Guard retention indicates the Veteran denied joint and mental health symptoms and he received a normal clinical examination.

A January 2003 pre-deployment health assessment shows the Veteran reported that he was in good health.  

A December 2003 report of medical assessment shows the Veteran reported problems with ankles, knuckles, rash, throat, and sinus.  There were no reported symptoms or problems related to mental health, stomach, or the left shoulder.

As such, the Board has considered the Veteran's assertions, but finds that they provide no persuasive support for these claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  The question of whether a diagnosis of a disability rendered nearly eight years after separation is the result of events that transpired during service is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

In this regard, if the Veteran had been experiencing recurrent symptoms of left shoulder pain and stomach problems during service, it would be reasonable to infer that he would have reported such symptoms during his reports of history and medical assessments, especially because he did report to having feelings of depression and hopelessness in his December 2003 pre-deployment health assessment but he also reported that these feelings were related to family problems and not to an incident in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having any problems related to these conditions when reporting his medical problems, concerns, and history during service, but instead, presently contends current disability many years post-service separation is related to service, weighs against any assertion that these symptoms began during service and continued after service.  

In conclusion, the weight of the evidence is against the service connection claims, and they are, therefore, denied.  

D.  Increased Rating for Bilateral Hands

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

The Veteran's residuals of trauma of the right and left hands are rated under DC 8599-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of both the minor and major extremity; 20 percent and 30 percent evaluations are warranted for moderate incomplete paralysis of the minor and major extremities, respectively; and 40 and 50 percent evaluations are warranted for severe incomplete paralysis of the minor and major extremities, respectively.

Finally, 60 and 70 percent evaluations are warranted for complete paralysis of the minor and major extremities, respectively, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
In October 2012 the Veteran was afforded VA examination to determine the etiology of his bilateral hand condition.  According to the Hand and Finger Disability Benefits Questionnaire (DBQ), the Veteran reported symptoms of weakness, numbness, tingling, and loss of hand grip.  Following examination the examiner diagnosed residuals of trauma to both hands.  On examination the Veteran completed repetitive range of motion testing with less movement and pain on movement than normal.  Specifically, the examiner reported less movement than normal and pain on movement in the right thumb and weakened movement in all fingers of the left hand.  Grip strength was normal on the right and 4/5 on the left.  Examination also identified less than 1 inch of gap between the thumb pad and the fingers.  

The Board finds that the Veteran's reported symptoms and findings from the medical treatment records and the October 2012 VA examination show that higher ratings are not warranted.  As noted above, the evidence indicates that the Veteran had symptoms that are consistent with a finding of mild impairment.  

Based on the above, during the appeals period, the Veteran's bilateral hand disability was manifested by weakness, tingling, and numbness consistent with intermittent symptoms contemplated by the rating criteria for the current 10 percent (major and minor) rating criteria under Diagnostic Code 8515 for mild paralysis of the median nerve.  A higher rating would require at least moderate incomplete paralysis.  Here, there is no evidence of muscle atrophy, paresthesia, dysethesias, or deformity.  Instead, range of motion, motor, and strength tests were normal on VA examination.  As such, since the award of service connection, the Board finds no symptoms sufficient to warrant higher ratings for bilateral residual hand trauma.

The Board has considered the applicability of other diagnostic codes, however, there is no evidence of scarring. Thus, there is no basis for a compensable rating under Diagnostic Codes 7801, 7802, 7804, or 7805 (2016).

As such, high ratings are denied.


ORDER

The Veteran's previously denied claim for service connection for a  mental disorder (claimed as anger and nervous condition) is reopened.

Service connection for a mental disorder (claimed as anger and nervous condition) is denied.

Service connection for a stomach disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a back disability is denied.


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


